Exhibit 10.2 

 

ASSIGNMENT AND ASSUMPTIONOF AGREEMENT FOR SALE AND PURCHASE AND JOINT ESCROW
INSTRUCTIONS

 

This ASSIGNMENT AND ASSUMPTION OF AGREEMENT FOR SALE AND PURCHASE AND JOINT
ESCROW INSTRUCTIONS (this “Assignment”) is made and entered into this 8 day of
April, 2014 by Inland Real Estate Acquisitions Inc., an Illinois Corporation,
(“Assignor”), and IREIT Mansfield Pointe, L.L.C., a Delaware limited liability
company (“Assignee”).

 

RECITALS

 

A. Mansfield SEQ 287 & Debbie LTD. A Texas limited partnership (“Seller”) and
Assignor have previously entered into that certain Purchase and Sale Agreement
dated as of February 18, 2014, as amended, (the “Purchase Agreement”), relating
to the sale of a certain shopping center commonly known as Mansfield Pointe
Shopping Center located at the Northwest Corner of U.S. Highway 287 and Home
Depot Drive in the City of Mansfield, Tarrant County, Texas.

 

B. Assignor desires to assign its interest in and to the Purchase Agreement to
Assignee upon the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties hereby agree as follows:

 

1.Recitals. The foregoing recitals are, by this reference, incorporated into the
body of this Assignment as if the same had been set forth in the body hereof in
their entirety.

 

2.Assignment and Assumption. Assignor hereby assigns, conveys, transfers, and
sets over to Assignee all of Assignor’s right, title, and interest in and to the
Purchase Agreement. Assignee hereby accepts the foregoing Assignment and
assumes, and agrees to perform, all duties, obligations, liabilities,
indemnities, covenants, and agreements of Assignor set forth in the Purchase
Agreement.

 

3.Counterparts. This document may be executed in any number of counterparts,
each of which may be executed by any one or more of the parties hereto, but all
of which must constitute one instrument and shall be binding and effective when
all parties hereto have executed at least one counterpart.

 

4.Successors. This Assignment shall be binding upon and for the benefit of the
parties hereto and their respective Successors and Assigns.

 

 

 

[signature page to follow]

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first written above.

 

ASSIGNOR:

 

Inland Real Estate Acquisitions Inc.,

an Illinois corporation

        By: /s/ Sharon Anderson-Cox   Name: Sharon Anderson-Cox   Title SVP  

 

 

ASSIGNEE:

 

IREIT Mansfield Pointe, L.L.C.,

a Delaware limited liability company

        By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

          By: /s/ Mary J. Pechous     Name:

Mary J. Pechous

    Title: Assistant Secretary  

 

